Citation Nr: 1733606	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-28 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel

INTRODUCTION

The Veteran served on active duty from June 1983 to September 1985. 

This appeal to the Board of Veterans' Appeals (Board) arose from a rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California which denied an increased rating in excess of 50 percent for the Veteran's service-connected PTSD.  Jurisdiction in this matter is with the RO in Los Angeles, California.

In March 2017, the Veteran testified at a videoconference hearing held before the Veterans Law Judge at the RO in Los Angeles.  A transcript of that hearing has been associated with the record.

A claim for a TDIU is part and parcel of an increased rating claim where, as here, a claimant asserts that his service-connected disabilities prevent him from working.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  In his July 2017 application for a TDIU, the Veteran contended that he was not working due to his service-connected PTSD disability.  The Board has therefore characterized the issues on appeal to include a claim for a TDIU. 

The issues of entitlement to service connection for a bilateral knee disability and whether new and material evidence has been received to reopen claims for entitlement to service connection for a low back disability, bilateral peripheral neuropathy of the feet and bipolar/manic depressive disorder have been raised by the record in a July 2017 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims on appeal. 

Notably, the Veteran's last examination for his PTSD disability took place in March 2012 when the Veteran underwent a VA contract examination.  Thereafter, a January 2015 DBQ completed by the Veteran's treating physician was added to the claims file.

However, the Veteran has testified that this disability has gotten worse since his last VA examination as he indicated that his condition had not improved over the past few years and in fact had gotten worse as he needed to obtain different medication to alleviate some of the audio and visual hallucinations and nightmares he was experiencing.  Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected PTSD disability, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

The Board also notes that further development and adjudication of the Veteran's claim for an increased rating for his service-connected PTSD may provide evidence in support of his claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  In particular, the Veteran should be asked to submit a release for records from the University of California in Irvine Medical Center dated in 2015.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  

2.  After the development in #1 has been completed, the Veteran should be afforded a VA examination to determine the severity of his service-connected PTSD, to include the impact his PTSD has on his ability to obtain and maintain employment.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







